1    DAYLE ELIESON
     United States Attorney
2    CRISTINA D. SILVA
     Assistant United States Attorney
3    DANIEL R. SCHIESS
     Assistant United States Attorney
4    Nevada Bar No. 5483
     CHRISTOPHER BURTON
5    Assistant United States Attorneys
     Nevada Bar No. 12940
6    DAVID N. KARPEL
     Trial Attorney, Organized Crime and Gang Section
7    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
8    PHONE: (702) 388-6336
     FAX: (702) 388-5087
9    daniel.schiess@usdoj.gov
     christopher.burton4@usdoj.gov
10   david.karpel@usdoj.gov

11
     Representing the United States of America
12

13                       UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
14

15   United States of America,
                                                 Case No. 2:16-cr-265-GMN-CWH
16                Plaintiff,
                                                 Stipulation To Continue Response
17                v.                             Deadline as to ECF No. 1198

18   Pastor Fausto Palafox, et al

19                Defendant.

20

21         The United States, by and through undersigned attorney, and defendant

22   Palafox, by and through his undersigned attorneys, stipulate the government be

23
1    given until October 29, 2018, to respond to defendant’s Motion to Suppress Evidence

2    Obtained by Unlawful Wiretaps. ECF No. 1198. 1 The reasons are stated below.

3             On September 20, 2018, the Court granted the parties’ stipulation to extend

4    the defendant’s filing date for his motion to suppress.                              That stipulation

5    inadvertently gave the government fourteen days to respond instead of the thirty-

6    or-so-day period provided for responses in the latest modification to the Complex

7    Case Order, ECF No. 689.

8             The government needs the additional time to respond to the motion. The

9    defendant filed his motion under seal on September 27, 2018, and it contains 86

10   pages counting the cover, table of contents, and table of authorities, and 78 pages

11   not counting these items. He also filed a motion for leave to file an oversize brief.

12   ECF No. 1197. The government filed a response opposing the motion for leave. ECF

13   No. 1223. As of now, neither has the defendant filed a reply nor has the Court

14   issued its ruling. The government believes it needs the Court’s ruling on the motion

15   for leave so it knows what it will be responding to.

16            The thirty-day response period would require the government to file its

17   response on October 29, 2018, given that the thirteth day falls on a weekend.

18   Consistent with the amended complex case order, then defendant would then have

19

20
     1
      Motions for joinder were filed by defendants Juarez (ECF No. 1216), Lozano (ECF No. 1243), and Gonzalez (ECF
21   No. 1263).
                                                       2
22

23
1    fourteen days to file his reply. That due date would be November 13, 2018, because

2    the fourteenth day is a Federal Holiday.

3            The additional time will not affect the scheduled trial date of January 28,

4    2019.

5            Respectfully submitted this 11th day of October, 2018.

6                                            DAYLE ELIESON
                                             United States Attorney
7
                                             /s/ Daniel R. Schiess
                                             DANIEL R. SCHIESS
8                                            CHRISTOPHER BURTON
                                             CRISTINA D. SILVA
9                                            Assistant United States Attorneys
                                             DAVID N. KARPEL
                                             Trial Attorney
10
                                             /S/ Amy Elizabeth Jacks
11
                                             BRET O. WHIPPLE
12                                           AMY ELIZABETH JACKS
                                             Attorneys for Defendant PALAFOX
13
                                             /s/ Paola M. Armeni
14
                                             PAOLA M. ARMENI
                                             Attorney for Defendant LOZANO
15

16                                           /s/ Karen A. Connolly
                                             KAREN A. CONNOLLY
17                                           Attorney for Defendant JUAREZ

18                                           /s/ Michael J. Kennedy
                                             MICHAEL J. KENNEDY
19                                           Attorney for Defendant GONZALEZ

20

21
                                            3
22

23
1                                              ORDER

2          IT IS HEREBY ORDERED that the deadline for the government to file its

3    response to defendant’s motion to suppress, ECF No. 1198, is extended from October
     11, 2018, to October 29, 2018, and deadline for defendants to file his reply to the
4
     response is November 13, 2018.
5

6                                              ____________________________
                                               UNITED STATES MAGISTRATE
                                               JUDGE
7

8                                                Dated: October 17, 2018

9

10

11

12

13

14

15

16

17

18

19

20

21
                                           4
22

23
